Exhibit 10.2

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

HBC HOLDINGS, LLC

 

This Limited Liability Company Operating Agreement is entered into, and shall be
effective, as of the 13th day of April, 2009 (the “Effective Date”), by and
among (i) the Persons who are identified as the initial Members of the Company
on Exhibit A attached hereto and who have executed this Agreement as of the
Effective Date, (ii) each other Person who, at any time after the Effective
Date, (x) is admitted to the Company as a Member in accordance with the terms of
this Agreement, (y) is identified as a Member on Exhibit A to this Agreement (as
the same shall be amended from time to time after the Effective Date by the
Manager), and (z) executes a counterpart of this Agreement as a Member, and
(iii) Harold Brown, as the initial Manager, pursuant to the provisions of the
Massachusetts Limited Liability Company Act, on the following terms and
conditions:

 

ARTICLE I

THE COMPANY

 

1.1           Formation.  The Company was formed as a Massachusetts limited
liability company on the Effective Date.  The Members hereby agree to continue
the Company as a limited liability company under and pursuant to the provisions
of the Act and upon the terms and conditions set forth in this Agreement. 
Simultaneously with the formation of the Company, Harold Brown was admitted to
the Company as its initial Member.  The rights and liabilities of the Members
shall be as provided under the Act, the Certificate, and this Agreement.

 

1.2           Name.  The name of the Company shall be “HBC Holdings, LLC,” and
all business of the Company shall be conducted in such name.  The Board of
Managers may change the name of the Company upon at least ten (10) Business Days
notice to the Members.

 

1.3           Purpose; Powers.

 

(a)           The purposes of the Company are, directly or through one or more
subsidiaries and other Affiliates, (i) to acquire, develop, renovate,
rehabilitate, improve, lease (in whole or in part), own, operate, manage, hold
for investment, finance, mortgage, sell (in whole or in part), exchange, or
otherwise dispose of, and deal with real estate located anywhere in the United
States, (ii) to acquire, own, manage, administer, protect, conserve, and sell or
otherwise dispose of Permitted Working Capital Assets,  (iii) to make such
additional investments and engage in such additional business or investment
activities or endeavors as the Members may unanimously approve, and (iv) to
engage in any and all activities related or incidental to the purposes set forth
in clauses (i), (ii), and (iii) of this Section 1.3(a).

 

(b)           The Company shall have the power to do any and all acts necessary,
appropriate, proper, advisable, incidental, or convenient to or in furtherance
of the purposes of the Company set forth in Section 1.3(a) and shall have,
without limitation, any and all powers that may be exercised on behalf of the
Company by the Board of Managers pursuant to Article V hereof.

 

--------------------------------------------------------------------------------


 

1.4           Principal Place of Business; Registered Office.  The principal
place of business of the Company shall be at 39 Brighton Avenue, Allston,
Massachusetts 02134.  The Board of Managers may change the principal place of
business of the Company to any other place within or without the Commonwealth of
Massachusetts upon at least ten (10) Business Days notice to the Members.  The
registered office of the Company in the Commonwealth of Massachusetts is
initially located at 39 Brighton Avenue, Allston, Massachusetts 02134.

 

1.5           Term.  The term of the Company commenced on the Effective Date,
which is the date that the Certificate of Organization described in Section 12
of the Act (the “Certificate”) was filed in the office of the Secretary of State
of the Commonwealth of Massachusetts in accordance with the Act.  The term of
the Company shall not be perpetual, but shall continue until the winding up and
liquidation of the Company and the completion of its business following a
Dissolution Event, as provided in Article XI hereof.

 

1.6           Filings; Agent for Service of Process.

 

(a)           The Certificate was filed in the office of the Secretary of State
of the Commonwealth of Massachusetts, in accordance with the Act, on the
Effective Date. The Board of Managers shall take any and all other actions
reasonably necessary to perfect and maintain the status of the Company as a
limited liability company under the laws of the Commonwealth of Massachusetts,
including the preparation and filing of such amendments to the Certificate and
such other assumed name certificates, documents, instruments, and publications
as may from time to time be required by law.

 

(b)           The Members and the Managers shall execute and cause to be filed
original or amended certificates, and shall take any and all other actions as
may be reasonably necessary, in order to perfect and maintain the status of the
Company as a limited liability company or similar type of entity under the laws
of any other state or jurisdiction in which the Company engages in business.

 

(c)           The registered agent for service of process on the Company in the
Commonwealth of Massachusetts shall be Sally E. Michael, Esquire, Dionne & Gass
LLP, 131 Dartmouth Street, Suite 501, Boston, Massachusetts 02116, or any
successor as appointed by the Board of Managers in accordance with the Act.

 

(d)           Upon the dissolution and completion of the winding up and
liquidation of the Company in accordance with Article XI hereof, the Board of
Managers shall promptly execute and cause to be filed certificates of
cancellation or dissolution in accordance with the Act and the laws of any other
state or jurisdiction in which the Company has filed certificates.

 

1.7           Title to Property.  All real and personal property owned by the
Company shall be owned by the Company as an entity and no Member shall have any
ownership interest in such property in such Member’s individual name or right. 
Each Member’s interest in the Company shall be personal property for all
purposes.  The Company shall hold all of its real and personal property in the
name of the Company and not in the name of any Member.

 

2

--------------------------------------------------------------------------------


 

1.8           Payments of Individual Obligations.  The Company’s credit and
assets shall be used solely for the benefit of the Company, and no asset of the
Company shall be transferred or encumbered for or in payment of any individual
obligation of any Member.

 

1.9           Independent Activities; Transactions With Affiliates.

 

(a)           Each Manager shall be required to devote such time to the business
and affairs of the Company as may be necessary to manage and operate the
Company.  Except as provided in Section 1.9(d) hereof, each Manager shall be
free to serve any other Person or enterprise in any capacity that such Manager
may deem appropriate in such Manager’s discretion.

 

(b)           Insofar as permitted by applicable law neither this Agreement nor
any activity undertaken pursuant hereto shall prevent any Member or Manager, or
any Affiliate of any Member or Manager, from engaging in whatever activities
such Person may choose, whether the same are competitive with the Company or
otherwise, and any such activities may be undertaken without having or incurring
any obligation to offer any interest in such activities to the Company or any
Member.  Neither this Agreement nor any activity undertaken pursuant hereto
shall require any Member or Manager to permit the Company or any Member,
Manager, or Affiliate of any Member or Manager, to participate in any such
activities, and as a material part of the consideration for the execution of
this Agreement by each Member, each Member hereby waives, relinquishes, and
renounces any such right or claim of participation.  The Members hereby further
acknowledge that certain conflicts of interest may thus arise and hereby agree
that the specific rights with respect to the Members’ and their Affiliates’
freedom of action provided in this Section 1.9(b) are sufficient to protect
their respective interests in relation to such possible conflicts and shall be
in lieu of all other possible limitations that might otherwise be implied in
fact, at law, or in equity.

 

(c)           To the extent permitted by applicable law and except as otherwise
provided in this Agreement, the Board of Managers is hereby authorized, in
furtherance of the purposes of the Company, to cause the Company to purchase
property from, sell property to, borrow money from, or otherwise deal with any
Member or Manager, acting on such Person’s own behalf, or any Affiliate of any
Member or Manager, provided, that, except as otherwise provided in this
Agreement (for example, Section 5.8, dealing with Member or Manager loans) any
such purchase, sale, borrowing, or other transaction shall be made on terms and
conditions that are no less favorable to the Company than if such purchase,
sale, or other transaction had been made with an independent third party.

 

1.10         Definitions.  The following capitalized words and phrases, when
used in this Agreement, have the following meanings:

 

“Accepting Offerees” has the meaning set forth in Section 9.4(d)(ii) hereof.

 

“Act” means the Massachusetts Limited Liability Company Act, as set forth in
Chapter 156C of the Massachusetts General Laws, as amended from time to time (or
any corresponding provisions of succeeding law).

 

3

--------------------------------------------------------------------------------


 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Allocation Year, after giving effect to the following adjustments:

 

(i)            There shall be credited to such Capital Account any amounts that
such Member is deemed to be obligated to restore pursuant to the penultimate
sentences in Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and

 

(ii)           There shall be debited to such Capital Account the items
described in Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6) of the Regulations.

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by, or under common control with such Person,
(ii) any officer, director, general partner, member, manager, or trustee of such
Person, or (iii) any Person who is an officer, director, general partner,
member, manager, or trustee of any Person described in clause (i) or clause
(ii) of this sentence.  For purposes of this definition, the terms
“controlling,” “controlled by,” and “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, or the power to elect at least fifty
percent (50%) of the directors, managers, general partners, or Persons
exercising similar authority with respect to such Person.

 

“Agreement” means this Limited Liability Company Operating Agreement, including
each exhibit and schedule attached hereto, as amended from time to time.  Words
such as “herein,” “hereinafter,” “hereof,” “hereto,” and “hereunder,” refer to
this Agreement as a whole, unless the context otherwise requires.  All
references in this Agreement to “Section” or “Sections” are to a section or
sections of this Agreement unless otherwise specified.

 

“Allocation Year” means (i) the period commencing on the Effective Date and
ending on December 31, 2009, (ii) any subsequent 12-month period commencing on
January 1 and ending on December 31, or (iii) any portion of any period
described in clause (i) or clause (ii) for which the Company is required to
allocate Profits, Losses, and other items of Company income, gain, loss, or
deduction pursuant to Article III.

 

“Bankruptcy” means, with respect to any Person, the occurrence of any one of the
events set forth in §2(1) of the Act.

 

“Board of Managers” has the meaning set forth in Section 5.1 hereof.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday, or any other day on
which commercial banks in Boston, Massachusetts are authorized or obligated by
law or executive order to be closed.

 

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:

 

(i)            To each Member’s Capital Account there shall be credited (A) such
Member’s Capital Contributions, (B) such Member’s distributive share of Profits
and any items in the nature of income or gain that are specially allocated to
such Member pursuant to Section 3.2 or Section 3.3 hereof, and (C) the amount of
any Company liabilities that are assumed by such Member or that are secured by
any Property distributed to such Member.

 

(ii)           To each Member’s Capital Account there shall be debited (A) the
amount of money and the Gross Asset Value of any Property (other than money)
distributed to such Member pursuant to any provision of this Agreement, (B) such
Member’s distributive share of Losses and any items in the nature of expenses or
losses that are specially allocated to such Member pursuant to Section 3.2 or
Section 3.3 hereof, and (C) the amount of any liabilities of such Member that
are assumed by the Company or that are secured by any property contributed by
such Member to the Company.

 

(iii)          In the event that Shares are transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent that such Capital Account relates to the
transferred Shares.

 

(iv)          In determining the amount of any liability for purposes of
subsections (i) and (ii) of this definition, there shall be taken into account
Code Section 752(c) and any other applicable provisions of the Code and
Regulations.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations.  In the event the Board of Managers shall determine that
it is prudent to modify the manner in which the Capital Accounts, or any debits
or credits thereto, are computed in order to comply with such Regulations, the
Board of Managers may make such modification; provided, that it is not likely to
have a material effect on the amounts distributable to any Member pursuant to
Article XI upon the dissolution of the Company.  The Board of Managers shall
also (i) make any adjustments that are necessary or appropriate to maintain
equality between the Capital Accounts of the Members and the amount of capital
reflected on the Company’s balance sheet, as computed for book purposes, in
accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any
appropriate modifications in the event unanticipated events might otherwise
cause this Agreement not to comply with Regulations Section 1.704-1(b).

 

5

--------------------------------------------------------------------------------


 

“Capital Contributions” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Company with respect to the Shares held by such Member.

 

“Cash Equivalents” means cash and any of the following: (i) readily marketable
direct obligations of the Government of the United States or any agency or
instrumentality thereof, or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, and (ii) insured
certificates of deposit of, or time or demand deposits with, any commercial bank
that is a member of the Federal Reserve System; provided, however, that all
instruments described in this definition other than cash shall have a maturity
of not longer than ninety (90) days.

 

“Certificate” means the Certificate of Organization filed with the Secretary of
State of the Commonwealth of Massachusetts pursuant to the Act to form the
Company, as originally executed and as amended, modified, supplemented, or
restated from time to time, as the context may require.

 

“Certificate of Cancellation” means a Certificate of Cancellation filed with the
Secretary of State of the Commonwealth of Massachusetts in accordance with
Section 14 of the Act, in order to dissolve the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

 

“Company” means the limited liability company formed pursuant to the Certificate
and this Agreement and the limited liability company continuing the business of
the Company in the event of the dissolution of the Company as herein provided.

 

“Company Minimum Gain” has the same meaning as is given to the term “partnership
minimum gain” in Sections 1.704-2(b)(2) and 1.704-2(d) of the Regulations.

 

“Consent of the Members” means, with respect to any matter submitted to the
Members for their consent or approval, the written consent or approval of
Members holding, at the time of such consent or approval, more than fifty
percent (50%) of the issued and outstanding Shares.

 

“Debt” means, with respect to any Person, (i) any indebtedness for borrowed
money or the deferred purchase price of property as evidenced by a note, bond,
or other instrument, (ii) obligations as lessee under any capital lease,
(iii) obligations secured by any mortgage, pledge, security interest,
encumbrance, lien, or charge of any kind existing on any asset owned or held by
such Person, whether or not such Person has assumed or become liable for the
obligations secured thereby, (iv) accounts payable, and (v) obligations under
direct or indirect guarantees of (including obligations, contingent or
otherwise, to assure a creditor against loss in respect of) indebtedness or
obligations of the kinds referred to in clauses (i), (ii), (iii), and (iv) of
this definition, provided, that Debt shall not include obligations in respect of
any accounts payable that are incurred in the ordinary course of such Person’s
business and are not delinquent or are being contested in good faith by
appropriate proceedings.

 

6

--------------------------------------------------------------------------------


 

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Allocation Year,
except that if the Gross Asset Value of an asset differs from its adjusted basis
for federal income tax purposes at the beginning of such Allocation Year,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Allocation Year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Allocation Year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Board of Managers.

 

“Dissolution Event” has the meaning set forth in Section 11.1 hereof.

 

“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

 

“Environmental Claim” means any administrative, regulatory, or judicial action,
suit, demand, demand letter, claim, lien, notice of noncompliance or violation,
notice of liability or potential liability, investigation, or proceeding
relating in any way to any Environmental Law, Environmental Permit, or Hazardous
Substances, or arising from actual or alleged injury or threat of injury to
natural resources, health, safety, or the environment, including, without
limitation, (a) by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remediation, or other actions or damages, and (b) by
any third party for damages, contribution, indemnification, cost recovery,
compensation, or injunctive relief.

 

“Environmental Law” means any federal, state, or local statute, law, code,
ordinance, rule, regulation, guideline, policy, or rule of common law, now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof (including any judicial or administrative
order, consent decree, or judgment), relating to the environment, health,
safety, or Hazardous Substances.

 

“Environmental Permit” means any permit, approval, identification number,
license, or other authorization required under any applicable Environmental Law.

 

“Expenses” means any and all judgments, damages, or penalties with respect to,
or amounts paid in settlement of, claims (including, but not limited to, claims
alleging negligence, strict or absolute liability, liability in tort, and
liabilities arising out of violations of laws or regulatory requirements of any
kind), actions, or suits; and any and all taxes (including, without limitation,
taxes on any indemnification payments and interest, additions to tax, and
penalties), liabilities, obligations, costs, expenses, and disbursements
(including, without limitation, reasonable legal fees and expenses).

 

“Family” has the meaning set forth in Section 9.2 hereof.

 

“Firm Offer” has the meaning set forth in Section 9.4(b) hereof.

 

7

--------------------------------------------------------------------------------


 

“Fiscal Quarter” means (i) the period commencing on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date
occurs, or (ii) any subsequent three (3) month period commencing on January 1,
April 1, July 1, or October 1 and ending on the earlier to occur of (A) the
following March 31, June 30, September 30, or December 31, respectively, or
(B) the date on which all of the Property is distributed pursuant to
Section 11.2 hereof and the Certificate has been canceled pursuant to the Act.

 

“Fiscal Year” means (i) the period commencing on the Effective Date and ending
on December 31, 2009, and (ii) any subsequent 12-month period commencing on
January 1 and ending on the earlier to occur of (A) the following December 31,
or (B) the date on which all of the Property is distributed pursuant to
Section 11.2 and the Certificate has been canceled pursuant to the Act.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(i)            The initial Gross Asset Value of any asset contributed by a
Member to the Company shall be the gross fair market value of such asset, as
determined by the contributing Member and the Board of Managers.

 

(ii)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values (taking Code
Section 7701(g) into account), as determined by the Board of Managers, as of the
following times:  (A) the acquisition of an additional interest in the Company
by any existing Member in exchange for more than a de minimis Capital
Contribution or the performance of substantial services for the Company; (B) the
acquisition of an interest in the Company by any new Member in exchange for more
than a de minimis Capital Contribution or the performance of substantial
services for the Company; (C) the distribution by the Company to any Member of
more than a de minimis amount of Property as consideration for an interest in
the Company; and (D) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); provided, that an adjustment described
in clause (A), clause (B), or clause (C) of this subparagraph (ii) shall be made
only if the Board of Managers reasonably determines that such adjustment is
necessary to reflect the relative economic interests of the Members in the
Company.

 

(iii)          The Gross Asset Value of any Company asset distributed to any
Member (other than as consideration for an interest in the Company) shall be
adjusted to equal the gross fair market value (taking Code Section 7701(g) into
account) of such asset on the date of distribution as determined by the
distributee and the Board of Managers.

 

(iv)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of
the definition of “Profits” and “Losses” set forth in this Section 1.10, or
Section 3.3(g) hereof; provided, however, that Gross Asset

 

8

--------------------------------------------------------------------------------


 

Values shall not be adjusted pursuant to this subparagraph (iv) to the extent
the Board of Managers determines that an adjustment pursuant to subparagraph
(ii) of this definition is required in connection with a transaction that would
otherwise result in an adjustment pursuant to this subparagraph (iv).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), (ii), or (iv) of this definition, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

 

“Hazardous Substances” means (i) any chemicals, materials, or substances defined
or included in the definition of “hazardous substances,” “hazardous materials,”
“hazardous wastes,” “extremely hazardous wastes,” “restricted hazardous wastes,”
“toxic substances,” “toxic pollutants,” “pollutants,” “contaminants,” or words
of similar import, under any applicable Environmental Law, (ii) any petroleum or
petroleum products, by-products or breakdown products, including crude oil or
any fraction thereof, natural or synthetic natural gas, radioactive materials,
asbestos in any form that is friable, urea formaldehyde foam insulation and
radon, and (iii) any other chemical, material, or substance exposure to which is
prohibited, limited, or regulated by any governmental authority or under any
Environmental Law.

 

“Losses” has the meaning set forth in the definition of “Profits” and “Losses.”

 

“Manager” means, as of any time, each Person then serving on the Board of
Managers of the Company. “Managers” means, as of any time, all of such Persons.

 

“Member” means any Person (i) whose name is set forth as a Member on Exhibit A
attached hereto or who has become a substituted Member pursuant to the terms of
this Agreement, and (ii) who holds one or more Shares.  “Members” shall mean all
such Persons.

 

“Member Nonrecourse Debt” has the same meaning as is given to the term “partner
nonrecourse debt” in Section 1.704-2(b)(4) of the Regulations.

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Section 1.704-2(i)(3) of the Regulations.

 

“Member Nonrecourse Deductions” has the same meaning as is given to the term
“partner nonrecourse deductions” in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of
the Regulations.

 

“Net Cash Available for Distribution” means, for any Fiscal Quarter, the amount
by which the total of the cash on hand and in the Company’s bank accounts as of
the end of such Fiscal Quarter is in excess of the projected cash requirements
of the Company for the immediately succeeding Fiscal Quarter. The cash
requirements of the Company for any Fiscal Quarter shall include, but not be
limited to, the amounts that the Board of Managers reasonably expects will be
required to be expended by the Company during such Fiscal Quarter for capital

 

9

--------------------------------------------------------------------------------


 

calls that may be made on the Company by other entities, taxes, debt service,
and other operating and capital expenses and contingencies of the Company, all
as determined by the Board of Managers, in its sole and absolute discretion. Net
Cash Available for Distribution shall not be reduced by depreciation,
amortization, cost recovery deductions, or similar allowances.

 

“Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of
the Regulations.

 

“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

 

“Offered Shares” has the meaning set forth in Section 9.4 hereof.

 

“Offerees” has the meaning set forth in Section 9.4(b) hereof.

 

“Offer Notice” has the meaning set forth in Section 9.4(b) hereof.

 

“Offer Period” has the meaning set forth in Section 9.4(c) hereof.

 

“Offer Price” has the meaning set forth in Section 9.4(a) hereof.

 

“Permitted Transfer” has the meaning set forth in Section 9.2 hereof.

 

“Permitted Working Capital Assets” means any of the following: (i) Securities,
(ii) Cash Equivalents, and (iii) any other readily liquid assets approved by the
Consent of the Members.

 

“Person” means any individual, partnership (whether general or limited), limited
liability company, corporation, association, business trust, trust, estate,
association, custodian, nominee, or other entity, in its own or any
representative capacity.

 

“Profits” and “Losses” mean, for each Allocation Year, an amount equal to the
Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, deduction, or credit required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

(i)            Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition of “Profits” and “Losses” shall be added to such taxable income
or loss;

 

(ii)           Any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits or Losses pursuant to this definition of
“Profits” and “Losses,” shall be subtracted from such taxable income or loss;

 

10

--------------------------------------------------------------------------------


 

(iii)          In the event the Gross Asset Value of any Company asset is
adjusted pursuant to subparagraph (ii) or subparagraph (iii) of the definition
of “Gross Asset Value” set forth in this Section 1.10, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Gross Asset Value of the asset) or an item of loss (if the adjustment decreases
the Gross Asset Value of the asset) from the disposition of such asset and shall
be taken into account for purposes of computing Profits or Losses;

 

(iv)          Gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;

 

(v)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of Depreciation;

 

(vi)          To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) is required, pursuant to
Regulations Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Profits
or Losses; and

 

(vii)         Notwithstanding any other provision of this definition, any items
that are specially allocated pursuant to Section 3.2 or Section 3.3 hereof shall
not be taken into account in computing Profits or Losses.

 

The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Sections 3.2 and 3.3 shall be determined
by applying rules analogous to those set forth in subparagraphs (i) through
(vi) of this definition.

 

“Property” means all real and personal property acquired and owned by the
Company (including cash) and any improvements thereto, and shall include both
tangible and intangible property.

 

“Purchase Offer” has the meaning set forth in Section 9.4(a) hereof.

 

“Purchaser” has the meaning set forth in Section 9.4(a) hereof.

 

“Reconstitution Period” has the meaning set forth in Section 11.1(b) hereof.

 

11

--------------------------------------------------------------------------------


 

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” has the meaning set forth in Section 3.3 hereof.

 

“Retirement” means, as to any Member, the occurrence of any event or the taking
of any action that causes such Person to cease to be a Member, as set forth in
Article X.

 

“Securities” means securities and other financial instruments issued by United
States and foreign entities, including, without limitation, (i) capital stock;
(ii) mortgage-backed securities; (iii) shares of beneficial interest;
(iv) partnership interests, limited liability company interests, and similar
financial instruments; (v) bonds, notes, debentures (whether subordinated,
convertible, or otherwise); (vi) interest rate, currency, commodity, equity, and
other derivative products, including, without limitation, (A) futures contracts
(and options thereon) relating to stock indices, currencies, United States
government securities and securities of foreign governments, other financial
instruments and all other commodities, (B) swaps, options, rights, warrants,
caps, collars, floors, forward rate agreements, and repurchase and reverse
repurchase agreements, (C) spot and forward currency transactions, and
(D) agreements relating to or securing such transactions; (vii) mutual funds and
money market funds; (viii) obligations of the United States, any state thereof,
foreign governments and instrumentalities of any of them; (ix) commercial paper,
certificates of deposit, banker’s acceptances, trust receipts, letters of
credit, and money market instruments; and (x) other obligations and instruments
or evidences of indebtedness of whatever kind or nature; in each case, of any
Person and whether or not publicly traded or readily marketable.

 

“Seller” has the meaning set forth in Section 9.4 hereof.

 

“Share” or “Shares” means the limited liability company interests of the Company
authorized by Section 2.2 of this Agreement.

 

“Tax Distributions” has the meaning set forth in Section 4.2(a) hereof.

 

“Tax Matters Member” has the meaning set forth in Section 7.3(a) hereof.

 

“Transfer” means (i) as a noun, any voluntary or involuntary (including pursuant
to judicial order (including a qualified domestic relations order), legal
process, execution, attachment or enforcement of any pledge, trust, or other
security interest) transfer, sale, exchange, assignment, pledge, hypothecation,
other encumbrance, gift, bequest, grant of a security interest, or any other
alienation or disposition, and (ii) as a verb, voluntarily or involuntarily
(including pursuant to judicial order (including a qualified domestic relations
order), legal process, execution, attachment, or enforcement of any pledge,
trust, or other security interest) to transfer, sell, exchange, assign, pledge,
hypothecate, encumber, give, bequeath, grant a security interest in, or
otherwise alienate or dispose of. The term includes any such action whether
taken directly by the transferor or indirectly by, for, or on behalf of the
transferor by any other Person, including by an executor, personal
representative, receiver, trustee, custodian, administrator, or similar
official.

 

12

--------------------------------------------------------------------------------


 

ARTICLE II

MEMBERS’ CAPITAL CONTRIBUTIONS

 

2.1           Members and Capital Accounts. The name, address, and Capital
Contributions of, and the number of Shares held by, each Member shall be set
forth on Exhibit A attached hereto.  Exhibit A shall be amended by the Board of
Managers from time to time to reflect changes, if any, in the information set
forth therein.  (Any amendment to Exhibit A made by the Board of Managers in
accordance with this Agreement shall not be deemed an amendment of this
Agreement for purposes of Section 8.1 hereof.)  A separate Capital Account shall
be maintained for each Member, including any Member who shall, after the
Effective Date, acquire an interest in the Company.

 

2.2           Shares.  The limited liability company interests of the Company
are represented by Shares.  The total number of Shares that the Company shall
have the authority to issue is one million (1,000,000). The Board of Managers is
hereby authorized, on behalf of the Company, to issue authorized but unissued
Shares to such Persons and for such Capital Contributions (which may be in cash,
property or services rendered, or a promissory note or other obligation to
contribute cash or property or to perform services, or any combination of the
foregoing) as the Board of Managers, in its sole and absolute discretion, shall
determine.  Each Person to whom Shares are issued shall be admitted to the
Company as a Member upon such Person’s execution of this Agreement in such
manner as the Board of Managers shall determine.

 

2.3           Other Matters.

 

(a)           Except as otherwise provided in this Agreement, no Member shall
demand or receive a return of all or any portion of such Member’s Capital
Contributions or withdraw from the Company without the consent of all of the
Members.  Under circumstances requiring a return of any Capital Contributions,
no Member shall have the right to receive property other than cash except as may
be specifically provided herein.

 

(b)           No Member shall receive any interest, salary, or drawing with
respect to such Member’s Capital Contributions or such Member’s Capital Account
or for services rendered on behalf of the Company or otherwise in such Member’s
capacity as a Member, except as otherwise provided in this Agreement.

 

(c)           No Member or Manager shall be liable for the debts, liabilities,
contracts, or any other obligations of the Company, whether arising in contract,
tort or otherwise, solely by reason of being a Member or acting as a Manager
hereunder.  Except as otherwise provided by this Agreement, any other agreements
among the Members, or mandatory provisions of applicable state law, a Member
shall be liable only to make such Member’s Capital Contributions and shall not
be required to restore a deficit balance in such Member’s Capital Account or to
lend any funds to the Company or, after such Member’s Capital Contributions have
been made, to make any additional capital contributions to the Company.

 

13

--------------------------------------------------------------------------------


 

(d)           No Manager or Member shall have any personal liability for the
repayment of the Capital Contributions of any Member.

 

2.4           Investment Representations.

 

(a)           In acquiring Shares in the Company, each Member represents and
warrants to the Board of Managers that such Member is acquiring such Shares for
such Member’s own account for investment and not with a view to the sale or
distribution of such Shares, in whole or in part.  Each Member recognizes that
investments such as that contemplated by the Company are speculative and involve
substantial risk.  Each Member further represents and warrants that the Board of
Managers has not made any guaranty or representation upon which such Member has
relied concerning the possibility or probability of economic profit or loss as a
result of such Member’s acquisition of Shares in the Company.

 

(b)           Each Member understands and acknowledges that (i) the Shares have
not been registered under the Securities Act of 1933, as amended, in reliance
upon an exemption from such registration; (ii) such Member may not sell, offer
for sale, transfer, pledge, or hypothecate such Member’s Shares, in whole or in
part, in the absence of an effective registration statement covering such Shares
under said Act unless, in the opinion of counsel reasonably acceptable to the
Board of Managers, such sale, offer of sale, transfer, pledge, or hypothecation
is exempt from registration under said Act; (iii) neither the Company nor the
Board of Managers has any obligation to register Shares for sale or to assist in
establishing an exemption from registration for any proposed sale; and (iv) the
foregoing restrictions on transfer (as well as those set forth in Article IX of
this Agreement) may severely affect the liquidity of such Member’s investment.

 

ARTICLE III

ALLOCATIONS

 

3.1.          Profits and Losses. After giving effect to the special allocations
set forth in Sections 3.2 and 3.3, Profits and Losses for each Allocation Year
shall be allocated among the Members in proportion to the number of Shares held
by each Member.

 

3.2           Special Allocations.  The following special allocations shall be
made in the following order:

 

(a)           Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article III (other than Section 3.4(a)), if there is a net decrease in Company
Minimum Gain during any Allocation Year, each Member shall be specially
allocated items of Company income and gain for such Allocation Year (and, if
necessary, subsequent Allocation Years) in an amount equal to such Member’s
share of the net decrease in Company Minimum Gain, determined in accordance with
Regulations Section 1.704-2(g). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This

 

14

--------------------------------------------------------------------------------


 

Section 3.2(a) is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(b)           Member Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article III (other than Section 3.4(a)), if there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt during
any Allocation Year, each Member who has a share of the Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(5), shall be specially allocated
items of Company income and gain for such Allocation Year (and, if necessary,
subsequent Allocation Years) in an amount equal to such Member’s share of the
net decrease in Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 3.2(b) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

(c)           Qualified Income Offset.  In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible, provided, that an
allocation pursuant to this Section 3.2(c) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article III have been tentatively made as
if this Section 3.2(c) were not in the Agreement.

 

(d)           Gross Income Allocation.  In the event any Member has a deficit
Capital Account at the end of any Allocation Year that is in excess of the
amount such Member is obligated to restore pursuant to the penultimate sentences
of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided, that an allocation pursuant to this
Section 3.2(d) shall be made only if and to the extent that such Member would
have a deficit Capital Account in excess of such amount after all other
allocations provided for in this Article III have been made as if
Section 3.2(c) and this Section 3.2(d) were not in the Agreement.

 

(e)           Nonrecourse Deductions. Nonrecourse Deductions for any Allocation
Year shall be specially allocated to the Members in proportion to the number of
Shares held by each Member.

 

(f)            Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any Allocation Year shall be specially allocated to the Member who bears

 

15

--------------------------------------------------------------------------------


 

the economic risk of loss with respect to the Member Nonrecourse Debt to which
such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1).

 

(g)           Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Section 1.704-1(b)(2)(iv)(m)(4), to be taken
into account in determining Capital Accounts as the result of a distribution to
a Member in complete liquidation of such Member’s interest in the Company, the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or as an item of loss
(if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Members in accordance with their interests in the
Company in the event Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to
the Member to whom such distribution was made in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

3.3           Curative Allocations.  The allocations set forth in Section 3.2
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Regulations.  It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 3.3.  Therefore,
notwithstanding any other provision of this Article III (other than the
Regulatory Allocations), the Board of Managers shall make such offsetting
special allocations of Company income, gain, loss, or deduction in whatever
manner the Board of Managers determines appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of this Agreement and all
Company items were allocated pursuant to Section 3.1 hereof.  In exercising its
discretion under this Section 3.3, the Board of Managers shall take into account
future Regulatory Allocations under Sections 3.2(a) and 3.2(b) that, although
not yet made, are likely to offset other Regulatory Allocations previously made
under Sections 3.2(c) and 3.2(d).

 

3.4           Other Allocation Rules.

 

(a)           For purposes of determining the Profits, Losses, or any other
items allocable to any period, Profits, Losses, and any such other items shall
be determined on a daily, monthly, or other basis, as determined by the Board of
Managers using any permissible method under Code Section 706 and the Regulations
thereunder.

 

(b)           Profits, Losses, and any other items of income, gain, loss, or
deduction shall be allocated to the Members pursuant to this Article III as of
the last day of each Allocation Year; provided, that Profits, Losses, and such
other items shall also be allocated at such times as the Gross Asset Values of
Property are adjusted pursuant to subparagraph (ii) of the definition of “Gross
Asset Value” set forth in Section 1.10 hereof, as if each such time were the
last day of an Allocation Year.

 

16

--------------------------------------------------------------------------------


 

(c)           If the interest of a Member in the Company is changed during an
Allocation Year for any reason other than the transfer of all or a portion of
such interest, then such Member’s share of each item of Company income, gain,
loss, deduction, or credit shall be determined for federal income tax purposes
by taking into account such Member’s varying interests during such Allocation
Year using any convention or method permitted by the Code or the Regulations.

 

(d)           The Members are aware of the income tax consequences of the
allocations made by this Article III and hereby agree to be bound by the
provisions of this Article III in reporting their shares of Company income and
loss for income tax purposes.

 

(e)           Solely for purposes of determining a Member’s proportionate share
of the “excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), the Members’ interests in Company profits are
in proportion to the number of Shares held by each Member.

 

(f)            In the event that the Company has taxable income that is
characterized as ordinary income under the recapture provisions of the Code,
each Member’s distributive share of taxable gain or loss from the sale of
Company assets shall (to the extent possible) include a proportionate share of
this recapture income equal to such Member’s share of prior cumulative
depreciation deductions with respect to the assets that gave rise to the
recapture income.

 

3.5           Tax Allocations:  Code Section 704(c).  Except as otherwise
provided in this Section 3.5, each item of income, gain, loss and deduction of
the Company for federal income tax purposes shall be allocated among the Members
in the same manner as such item is allocated for book purposes under this
Article III.  In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value (computed in accordance with subsection (i) of
the definition of “Gross Asset Value” set forth in Section 1.10 hereof) using
the “traditional method” pursuant to the Regulations under Code Section 704(c).

 

In the event the Gross Asset Value of any Company asset is adjusted pursuant to
subsection (ii) of the definition of “Gross Asset Value” set forth in
Section 1.10 hereof, subsequent allocations of income, gain, loss, and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its Gross Asset
Value in the same manner as under Code Section 704(c) and the Regulations
thereunder.

 

Any elections or other decisions relating to such allocations shall be made by
the Board of Managers in any manner that reasonably reflects the purpose and
intention of this Agreement.  Allocations pursuant to this Section 3.5 are
solely for purposes of federal, state, and local taxes and shall not affect, or
in any way be taken into account in computing, any Member’s Capital Account or
share of Profits, Losses, other items, or distributions pursuant to any
provision of this Agreement.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IV

DISTRIBUTIONS

 

4.1           Net Cash Available for Distribution.  Net Cash Available for
Distribution shall be determined by the Board of Managers for each Fiscal
Quarter as of the end of such Fiscal Quarter. Except as otherwise provided in
Article XI, the Board of Managers may, in its sole and absolute discretion,
distribute any portion or all, or none, of the Net Cash Available for
Distribution, if any, for each Fiscal Quarter to the Members in proportion to
the number of Shares held by each Member.

 

4.2           Tax Distributions.

 

(a)           Notwithstanding anything to the contrary contained in this
Article, with respect to any taxable year of the Company during which the
Company does not liquidate or sell all or substantially all of its assets, the
Board of Managers shall use all reasonable efforts to distribute to each Member
(a “Tax Distribution”), on a timely basis, an amount of cash that shall be
sufficient to cause each Member to have received with respect to such taxable
year distributions at least equal to 40% of the “increase in the cumulative
amount of federal taxable income” (as defined below) allocated to such Member,
less any item of partner-level deduction attributable to such Member as result
of an election made under Section 754 of the Code; provided, that (i) in order
to take into account changes in federal, state or local tax laws and
regulations, the Board of Managers may increase or decrease such percentage; and
(ii) the Board of Managers may apply different or separate percentages to
different classes of income. Distributions made pursuant to this Section 4.2
shall be taken into account as distributions made pursuant to Section 4.1
hereof.

 

(b)           Distributions pursuant to this Section 4.2 shall be made during
the taxable year to which such distributions relate for the purpose of funding
the federal and state estimated tax liabilities of the Members based on the
taxable income of the Company during the periods with respect to which estimated
tax payments are due, and shall be made not less than five (5) days before the
due date of each estimated tax payment by an individual taxpayer.

 

(c)           For purposes of this Section 4.2, the “increase in the cumulative
amount of federal taxable income” for any taxable year with respect to any
Member shall be the excess of (i) the aggregate allocations of taxable income to
such Member for all taxable years of the Company including such current taxable
year, less the aggregate allocations of taxable loss to such Member for all
taxable years of the Company including such current taxable year, over (ii) the
aggregate allocations of taxable income to such Member for all taxable years of
the Company excluding such current taxable year, less the aggregate allocations
of taxable loss to such Member for all taxable years of the Company excluding
such current taxable year.

 

4.3           Amounts Withheld.  All amounts withheld pursuant to the Code or
any provision of any state or local tax law with respect to any payment,
distribution, or allocation to the Company or the Members shall be treated as
amounts paid or distributed, as the case may be, to the Members with respect to
whom such amounts were withheld pursuant to this Section 4.3 for all purposes
under this Agreement.  The Company is authorized to withhold from payments and
distributions, or with respect to allocations, to the Members, and to pay over
to any federal, state or local

 

18

--------------------------------------------------------------------------------


 

government, any amounts required to be so withheld pursuant to the Code or any
provisions of any other federal, state or local law, and shall allocate any such
amounts to the Members with respect to whom such amounts were withheld.

 

4.4           Limitations on Distributions.

 

(a)           The Company shall make no distributions to the Members except as
provided in this Article IV and Article XI hereof or as agreed to by all of the
Members.

 

(b)           A Member may not receive a distribution from the Company to the
extent that, after giving effect to the distribution, all liabilities of the
Company, other than liabilities to the Members on account of their Capital
Contributions, would exceed the fair value of the Company’s assets.

 

(c)           Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not be required to make a distribution to any
Member on account of such Member’s interest in the Company if such distribution
would violate the Act or any other applicable law.

 

Article V

MANAGEMENT

 

5.1           Managers; Board of Managers.

 

(a)           The management of the Company shall be vested in the Managers. 
The Managers shall comprise a “Board of Managers,” which Board of Managers shall
function in the same manner as a board of directors of a Massachusetts
corporation. Managers need not be a Member of the Company.   All actions by the
Company that, if the Company were a corporation, would require approval of a
board of directors under Massachusetts law or for which, if the Company were a
corporation, it would be customary, using good practice, to obtain such
approval, shall require the approval of the Board of Managers.  Each Manager
shall have one (1) vote.  Except as otherwise provided in this Agreement, the
Board of Managers shall act by the affirmative vote of a majority of the total
number of Managers.

 

(b)           The initial number of Managers on the Board of Managers shall be
one.  As of the Effective Date, the Manager of the Company is Harold Brown.  The
number of Managers may be increased or decreased (but not below one) from time
to time by the Consent of the Members.

 

(c)           Each Manager shall serve as such until the first to occur of such
Person’s death, permanent and total disability, dissolution, termination,
Bankruptcy, or resignation or removal as a Manager.  For purposes of this
Section 5.1, a Manager shall be regarded as permanently and totally disabled if
such Manager is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or that has lasted or can reasonably be expected to last for
a continuous period of not less than six (6) months.  A Manager may resign as
such by giving written notice to the remaining Managers or, if there is no
remaining Manager, to the Members.  Such resignation shall take effect at the
time or upon the event specified therein or, if none is specified, upon
receipt.  Unless

 

19

--------------------------------------------------------------------------------


 

otherwise specified in the resignation, its acceptance shall not be necessary to
make it effective.  A Manager may be removed at any time, with or without cause,
by the Consent of the Members; provided, however, that in no event shall the
Members have the power or authority to remove Harold Brown as a Manager.

 

(d)           In the event of a vacancy in the office of Manager by reason of
the death, permanent and total disability, Bankruptcy, or resignation of Harold
Brown, the Members shall, by the Consent of the Members, elect a Manager to fill
such vacancy.  In the event of any further vacancy in the office of Manager by
reason of the death, permanent and total disability, dissolution, termination,
Bankruptcy, or resignation or removal of a Manager, the Members shall, by the
Consent of the Members, either (i) elect a Manager to fill such vacancy, or
(ii) if there is at least one other Manager then serving, decrease the number of
Managers by one in order to eliminate such vacancy.

 

(e)           In the event of a vacancy in the office of Manager by reason of an
increase in the number of Managers, the Members shall, by the Consent of the
Members, elect a Manager to fill such vacancy.

 

(f)            Each Manager shall perform his duties as a Manager in good faith,
in a manner he reasonably believes to be in the best interests of the Company,
and with such care as an ordinarily prudent individual in a like position would
use under similar circumstances. So long as a Manager so performs his duties,
such Manager shall not have any liability by reason of being or having been a
Manager of the Company.

 

(g)           A Manager shall not be liable under a judgment, decree or order of
court, or in any other manner, for any debt, obligation, or liability of the
Company.

 

5.2.          Meetings of the Board of Managers.

 

(a)           The Board of Managers shall hold regular meetings not less
frequently than once every Fiscal Year and shall establish meeting times, dates,
and places, and requisite notice requirements (not shorter than those provided
in Section 5.2(b)), and adopt rules or procedures consistent with the terms of
this Agreement. Unless otherwise approved by the Board of Managers, each regular
meeting of the Board of Managers will be held at the Company’s principal place
of business. At such meetings the Board of Managers shall transact such business
as may properly be brought before the meeting, whether or not notice of such
meeting referenced the action taken at such meeting.

 

(b)           Special meetings of the Board of Managers may be called by any
Manager. Notice of each such meeting shall be given to each Manager by
telephone, electronic mail, facsimile transmission, or similar method (in each
case, notice shall be given at least seventy-two (72) hours before the time of
the meeting), or by first-class mail (in which case notice shall be given at
least five (5) days before the meeting), unless a longer notice period is
established by the Board of Managers. Each such notice shall state (i) the time,
date, place (which shall be at the principal office of the Company unless
otherwise agreed to by all of the Managers), or other means of conducting such
meeting, and (ii) the purpose of the meeting to be so held. No actions

 

20

--------------------------------------------------------------------------------


 

other than those specified in the notice may be considered at any special
meeting unless unanimously approved by the Managers.

 

(c)           Any Manager may waive notice of any meeting in writing before, at,
or after such meeting. The attendance of a Manager at a meeting shall constitute
a waiver of notice of such meeting, except when a Manager attends a meeting for
the express purpose of objecting to the transaction of any business because the
meeting was not properly called.

 

(d)           Any action required or permitted to be taken at a meeting of the
Board of Managers may be taken at a meeting held by means of conference
telephone or other communications equipment by means of which each Person
participating in the meeting can hear each other Person participating in such
meeting. Participation in such a meeting shall constitute presence in person at
such meeting.

 

(e)           Notwithstanding anything to the contrary contained in this
Section 5.2, the Board of Managers may take without a meeting any action that
may be taken by the Board of Managers under this Agreement if such action is
approved by the written consent of a majority of the total number of Managers.

 

5.3           Authority of the Board of Managers.  Subject to the limitations
and restrictions set forth in this Agreement (including, without limitation,
those set forth in this Article V), the Board of Managers shall have the sole
and exclusive right to manage, control, and direct the business and affairs of
the Company and, in so doing, shall have the right to exercise all of the powers
that may be possessed by the Company under the Act or otherwise, including,
without limitation, the right to exercise the following powers in the name and
on behalf of the Company:

 

(i)            Conduct the Company’s business, carry on its operations, and have
and exercise the powers granted by the Act in any state, territory, district, or
possession of the United States as may be necessary or convenient to effect any
or all of the purposes for which the Company is organized;

 

(ii)           Acquire by purchase, lease, or otherwise any real or personal
property that may be necessary, convenient, desirable, appropriate, or
incidental to the accomplishment of the purposes of the Company;

 

(iii)          Operate, maintain, finance, improve, construct, own, grant
options with respect to, sell, convey, assign, mortgage, and lease any real
estate and any personal property necessary, convenient, or incidental to the
accomplishment of the purposes of the Company;

 

(iv)          Execute any and all agreements, contracts, documents,
certifications, and instruments necessary or convenient in connection with the
management and operation of the business and affairs of the Company, including
executing amendments to this Agreement and the Certificate, in accordance with
the terms of this Agreement, both as Managers and, if required, as
attorney-in-fact for the Members pursuant to any power of attorney granted by
the Members to the Managers;

 

21

--------------------------------------------------------------------------------


 

(v)           Borrow money and issue evidences of indebtedness necessary,
convenient, or incidental to the accomplishment of the purposes of the Company,
and secure the same by mortgage, pledge, or other lien on any Property;

 

(vi)          Execute, in furtherance of any or all of the purposes of the
Company, any deed, lease, mortgage, deed of trust, mortgage note, promissory
note, bill of sale, contract, or other instrument purporting to convey or
encumber any or all of the Property;

 

(vii)         Prepay in whole or in part, refinance, recast, increase, modify,
or extend any liabilities affecting the Property and in connection therewith
execute any extensions or renewals of encumbrances on any or all of the
Property;

 

(viii)        Care for and distribute funds to the Members by way of cash
income, return of capital, or otherwise, all in accordance with the provisions
of this Agreement, and perform all matters in furtherance of the objectives of
the Company or this Agreement;

 

(ix)           Contract on behalf of the Company for the employment and services
of employees and/or independent contractors, such as property managers, property
maintenance companies, contractors, lawyers, and accountants, and delegate to
such Persons the duty to manage, supervise, or otherwise deal with any of the
assets or operations of the Company;

 

(x)            Engage in any kind of activity and perform and carry out
contracts of any kind (including contracts of insurance covering risks to
Property) necessary or incidental to, or in connection with, the accomplishment
of the purposes of the Company, as may be lawfully carried on or performed by a
limited liability company under the laws of each state or other jurisdiction in
which the Company is then formed or qualified;

 

(xi)           Take, or refrain from taking, all actions, not expressly
proscribed or limited by this Agreement, as may be necessary or appropriate to
accomplish the purposes of the Company; and

 

(xii)          Institute, prosecute, defend, settle, compromise, and dismiss
lawsuits or other judicial or administrative proceedings brought on or in behalf
of, or against, the Company or the Members in connection with activities arising
out of, connected with, or incidental to this Agreement, and to engage counsel
or others in connection therewith.

 

5.4           Right to Rely on Managers.

 

(a)           Any Person dealing with the Company may rely (without duty of
further inquiry) upon a certificate signed by any Manager as to:

 

(i)            The identity of any Member or Manager;

 

22

--------------------------------------------------------------------------------


 

(ii)           The existence or nonexistence of any fact or facts that
constitute a condition precedent to acts by the Company or that are in any other
manner germane to the affairs of the Company;

 

(iii)          The Persons who are authorized to execute and deliver any
instrument or document of the Company; or

 

(iv)          Any act or failure to act by the Company or any other matter
whatsoever involving the Company, any Manager, or any Member.

 

(b)           The signature of any Manager shall be necessary and sufficient to
convey title to any real or personal property owned by the Company or to execute
any promissory notes, trust deeds, mortgages, or other instruments of
hypothecation, and all of the Members agree that a copy of this Agreement may be
shown to the appropriate parties in order to confirm the same, and further agree
that the signature of any Manager shall be sufficient to execute any document
necessary to effectuate this or any other provision of this Agreement.  All of
the Members do hereby appoint any Manager as their attorney-in-fact for the
execution of any or all of the documents described in this Section 5.4(b).

 

(c)           Each Manager is an agent of the Company for the purpose of its
business and affairs.  The act of any Manager, including, but not limited to,
the execution in the name of the Company of any instrument, for apparently
carrying on in the usual way the business or affairs of the Company shall be
binding upon the Company unless (i) such Manager in fact has no authority to act
for the Company in the particular matter, and (ii) the Person with whom such
Manager is dealing has knowledge of the fact that such Manager has no such
authority.

 

5.5           Restrictions on Authority of the Managers.  Notwithstanding
anything to the contrary contained in this Agreement, the Board of Managers
shall have no authority to, and each Manager hereby covenants and agrees that he
shall not, cause or allow the Company to do any of the following acts without
the Consent of the Members:

 

(i)            Engage in any activity that is not consistent with the purposes
of the Company as set forth in Section 1.3 hereof;

 

(ii)           Do any act in contravention of this Agreement;

 

(iii)          Possess or assign rights in the Property of the Company other
than for a Company purpose;

 

(iv)          Admit any additional Members, other than pursuant to Section 2.2
or Section 9.7 hereof;

 

(v)           Perform any act that would subject any Member to personal
liability for the debts or obligations of the Company in any jurisdiction;

 

(vi)          File on behalf of the Company any voluntary petition in
Bankruptcy; or

 

23

--------------------------------------------------------------------------------


 

(vii)         Cause or permit the Company to liquidate or dissolve.

 

5.6           Duties and Obligations of the Board of Managers.

 

(a)           The Board of Managers shall cause the Company to conduct its
business and affairs separate and apart from the business and affairs of any
Member or Manager, or any Affiliate of any Member or Manager, including, without
limitation, (i) segregating Company assets and not allowing funds or other
assets of the Company to be commingled with the funds or other assets of, held
by, or registered in the name of any Member or Manager, or any Affiliate of any
Member or Manager, (ii) maintaining books and financial records of the Company
separate from the books and financial records of any Member or Manager and the
Affiliates of any Member or Manager, and observing all Company procedures and
formalities, (iii) causing the Company to pay its liabilities from assets of the
Company, and (iv) causing the Company to conduct its dealings with third parties
in its own name and as a separate and independent entity.

 

(b)           The Board of Managers shall take all actions that may be necessary
or appropriate (i) for the continuation of the Company’s valid existence as a
limited liability company under the laws of the Commonwealth of Massachusetts
and of each other jurisdiction in which such existence is necessary to protect
the limited liability of the Members or to enable the Company to conduct the
business in which it is engaged, and (ii) for the accomplishment of the
Company’s purposes in accordance with the provisions of this Agreement and
applicable laws and regulations.

 

(c)           The Board of Managers shall be under a fiduciary duty to conduct
the affairs of the Company in the best interests of the Company and of the
Members, including the use of all of the Property for the exclusive benefit of
the Company.

 

(d)           The Board of Managers shall cause to be provided, or cause the
Company to carry, such insurance as is customary in the business in which the
Company is engaged and in the place or places in which it is so engaged.

 

5.7           Indemnification.

 

(a)           Except as otherwise provided in Section 5.7(e), the Company, its
receiver, or its trustee (in the case of its receiver or trustee, to the extent
of the Property) shall indemnify each Manager and each Member against, hold each
such Person harmless from, and pay all Expenses incurred by each such Person as
a result of any and all claims and demands whatsoever against each such Person
relating to any act performed or omitted to be performed by such Person in
connection with the Company’s business and affairs.  Indemnification hereunder
shall include, without limitation, payment by the Company of Expenses incurred
in defending a civil or criminal action or proceeding in advance of the final
disposition of such action or proceeding, but only upon receipt of an
undertaking by the Person indemnified to repay such payment if such Person shall
be adjudicated not to be entitled to indemnification hereunder.  Any such
undertaking may be accepted without reference to the financial ability of the
Person indemnified to make repayment.

 

24

--------------------------------------------------------------------------------


 

(b)           Except as otherwise provided in Section 5.7(e), the Company, its
receiver, or its trustee (in the case of its receiver or trustee, to the extent
of the Property) shall indemnify and hold harmless, to the maximum extent
permitted by law, each Manager and each Member from and against any and all
liabilities, sums paid in settlement of claims (if such settlement is consented
to by the Board of Managers), obligations, charges, actions (formal or
informal), claims (including, without limitation, claims for personal injury
under any theory or for real or personal property damage), liens, taxes,
administrative proceedings, losses, damages (including, without limitation,
foreseeable, unforeseeable, consequential, and punitive damages), penalties,
fines, court costs, administrative service fees, response and remediation costs,
stabilization costs, encapsulation costs, treatment, storage or disposal costs,
groundwater monitoring or environmental study, sampling or monitoring costs, and
any other costs and reasonable expenses (including, without limitation,
reasonable attorneys’, experts’, and consultants’ fees and disbursements and
investigating, laboratory, and data review fees) imposed upon or incurred by the
Person indemnified (whether or not indemnified against by any other party) and
arising from and after the Effective Date directly or indirectly out of:

 

(i)            the past, present, or future treatment, storage, disposal,
generation, use, transport, movement, presence, release, threatened release,
spill, installation, sale, emission, injection, leaching, dumping, escaping, or
seeping of any Hazardous Substances, or material containing or alleged to
contain Hazardous Substances, at or from any past, present, or future properties
or assets of the Company;

 

(ii)           the violation or alleged violation by the Company or any third
party of any Environmental Laws with regard to the past, present, or future
ownership, operation, use, or occupying of any property or asset of the Company;
or

 

(iii)          any Environmental Claim arising in connection with any business
or activities of the Company.

 

(c)           Except as otherwise provided in Section 5.7(e), in the event of
any action by a Member against any one or more of the Managers, including a
Company derivative suit, the Company shall indemnify, save harmless, and pay all
Expenses of each such Manager incurred in the defense of such action, but only
if such Manager is not judged liable in such action.

 

(d)           Except as otherwise provided in Section 5.7(e), the Company shall
indemnify, save harmless and pay all Expenses of any Manager or Member who, for
the benefit of the Company and in accordance with this Agreement, makes any
deposit, acquires any option, or makes any other similar payment or assumes any
obligations in connection with any property proposed to be acquired or leased by
the Company and who suffers any financial loss as the result of such action.

 

(e)           No Manager or Member shall be indemnified by the Company with
respect to any matter as to which such Person shall have been adjudicated in any
proceeding not to have acted in good faith in the reasonable belief that such
Person’s action was in the best interest of the Company.

 

25

--------------------------------------------------------------------------------


 

(f)            Notwithstanding anything to the contrary in any of Sections
5.7(a), 5.7(b), 5.7(c), 5.7(d) and 5.7(e) above, in the event that any provision
in any of such Sections is determined to be invalid in whole or in part, such
Section shall be enforced to the maximum extent permitted by law.

 

5.8           Compensation; Expenses of Manager.

 

(a)           Compensation and Reimbursement.  Except as otherwise approved by
the Consent of the Members, no Manager shall receive any salary, fee, or draw
for services rendered to or on behalf of the Company, nor shall any Manager be
reimbursed for any expenses incurred by such Manager on behalf of the Company.

 

(b)           Reimbursement of Expenses.  Notwithstanding the foregoing, the
Company shall reimburse the Members and Managers for all expenses incurred and
paid by any of them in connection with the conduct of the Company’s business and
affairs, including, but not limited to, expenses of maintaining an office,
telephone, travel, office equipment, and secretarial and other personnel as may
reasonably be attributable to the Company. Such expenses shall not include any
expenses incurred in connection with a Member or Manager’s exercise of such
Person’s rights as a Member or Manager apart from the authorized conduct of the
Company’s business and affairs. The Board of Managers’ determination, in its
sole discretion, of (i) which expenses are properly allocable to, and shall be
reimbursed as a result of, the conduct and operation of the Company’s business
and affairs, and (ii) the amount of such expenses, shall be conclusive on all
Persons concerned. Any reimbursement of expenses under this Section 5.8(b) shall
be treated as an expense of the Company and shall not be deemed to constitute a
distribution to any Member of Profit, Loss, or capital of the Company.

 

5.9           Loans.  Any Member, Manager, or Affiliate of any Member or Manager
may, with the consent of the Board of Managers, lend or advance money to the
Company.  If any Member shall make a loan to the Company or advance money on its
behalf, the amount of such loan or advance shall not be treated as a
contribution to the capital of the Company but shall be a Debt due from the
Company to the lending Member.  The amount of any loan or advance by a lending
Manager, Member, or Affiliate of a Member or Manager shall be repayable out of
the Company’s cash and shall bear interest at such rate (not to exceed the
maximum rate permitted by law) as shall be determined by the Board of Managers
taking into consideration, without limitation, prevailing interest rates and the
interest rates the lender is required to pay in the event such lender has itself
borrowed funds to loan or advance to the Company, and the terms and conditions
of such loan, including the rate of interest, shall be no less favorable to the
Company than if the lender had been an independent third party.  None of the
Members, the Managers, or their Affiliates shall be obligated to make any loan
or advance to the Company.

 

ARTICLE VI

ROLE OF MEMBERS

 

6.1           Rights or Powers.  No Member (other than a Member who is a Manager
and then only in such Person’s capacity as a Manager) shall have any right or
power to take part in the management or control of the Company or its business
and affairs or to act for or bind the

 

26

--------------------------------------------------------------------------------


 

Company in any way.  Notwithstanding the foregoing, the Members shall have all
of the rights and powers specifically set forth in this Agreement and, to the
extent not inconsistent with this Agreement, in the Act.

 

6.2           Voting Rights.  The Members shall have the right to vote only on
those matters set forth in this Agreement or in the Act that are specifically
reserved for their approval or consent.  Each Member shall have one vote for
each Share held by such Member.

 

6.3           Procedure for Consent.  In any circumstances requiring the
approval or consent of the Members as specified in this Agreement, such approval
or consent shall, except as expressly provided to the contrary in this
Agreement, be given or withheld in the sole and absolute discretion of each
Member and conveyed in writing to the Board of Managers not later than thirty
(30) days after such approval or consent is requested by the Board of Managers. 
The Board of Managers may require response within a shorter time, but not less
than ten (10) Business Days.  The failure by any Member to respond in any such
time period shall constitute a vote that is consistent with the Board of
Managers’ recommendation with respect to the proposal.  If the Board of Managers
receives the Consent of the Members to such action, the Board of Managers shall
be authorized and empowered to implement such action without further
authorization by the Members.

 

ARTICLE VII

BOOKS AND RECORDS

 

7.1.          Accounting, Books and Records.

 

(a)           The Company shall keep on site (i) at its principal place of
business separate books of account for the Company that shall show a true and
accurate record of all costs and expenses incurred, all charges made, all
credits made and received, and all income derived in connection with the conduct
of the Company and the operation of its business and affairs in accordance with
this Agreement, and (ii) at its registered office in the Commonwealth of
Massachusetts all documents that the Company is required to keep at such
registered office by Section 9 of the Act.

 

(b)           The Company shall use such method of accounting in preparation of
its financial reports and for tax purposes as shall be determined by the Board
of Managers, in its discretion, and the Company shall keep its books and records
accordingly. Any Member or such Member’s designated representative shall have
the right, during normal business hours, to have reasonable access to, and
inspect and copy, the contents of the books and records of the Company. The
rights granted to a Member pursuant to this Section 7.1(b) are expressly subject
to compliance by such Member with the safety, security, and confidentiality
procedures and guidelines of the Company, as such procedures and guidelines may
be established and modified from time to time by the Board of Managers.

 

7.2.          Reports.  The Board of Managers shall be responsible for
(i) causing the preparation of such financial reports of the Company as the
Board of Managers may from time to time determine, and (ii) coordinating the
financial matters of the Company with the Company’s

 

27

--------------------------------------------------------------------------------


 

accountants.

 

7.3.          Tax Matters.

 

(a)           Tax Elections. The Tax Matters Member shall, without any further
consent of the Members being required (except as specifically required herein),
make any and all elections for federal, state, local, and foreign tax purposes,
including, without limitation, any election, if permitted by applicable law:
(i) to make the election provided for in Code Section 6231(a)(1)(B)(ii); (ii) to
adjust the basis of Property pursuant to Code Sections 754, 734(b), and 743(b),
or comparable provisions of state, local, or foreign law, in connection with
Transfers of Shares and Company distributions; (iii) with the consent of all of
the Members, to extend the statute of limitations for assessment of tax
deficiencies against the Members with respect to adjustments to the Company’s
federal, state, local, or foreign tax returns; and (iv) to the extent provided
in Code Sections 6221 through 6231 and similar provisions of federal, state,
local, or foreign law, to represent the Company and the Members before taxing
authorities or courts of competent jurisdiction in tax matters affecting the
Company or the Members in their capacities as Members, and to file any tax
returns and execute any agreements or other documents relating to or affecting
such tax matters, including agreements or other documents that bind the Members
with respect to such tax matters or otherwise affect the rights of the Company
and the Members. Harold Brown is specifically authorized to act as the “Tax
Matters Member” under the Code and in any similar capacity under state, local,
or foreign law.

 

(b)           Tax Information. Necessary tax information shall be delivered to
each Member as soon as practicable after the end of each Fiscal Year of the
Company.

 

ARTICLE VIII

AMENDMENTS

 

8.1           Amendments.

 

(a)           A proposed amendment to this Agreement shall be adopted and be
effective as an amendment to this Agreement only if it receives the Consent of
the Members.

 

(b)           Notwithstanding Section 8.1(a) hereof, this Agreement shall not be
amended without the consent of each Member adversely affected if such amendment
would (i) increase the Capital Contribution payable by such Member, (ii) modify
the limited liability of such Member, or (iii) alter the interest of such Member
in Profits, Losses, or other items, or in any Company distributions.

 

ARTICLE IX

TRANSFERS OF INTERESTS

 

9.1           Restriction on Transfers.

 

(a)           Except as otherwise permitted by this Agreement, no Member shall
Transfer all or any part of such Member’s Shares without the consent of the
Board of Managers, which may be

 

28

--------------------------------------------------------------------------------


 

given, withheld, or conditioned in its sole and absolute discretion.  In the
event that any Member pledges or otherwise encumbers any of such Member’s Shares
in the Company as security for the payment of a debt, any such pledge or
hypothecation shall be made pursuant to a pledge or hypothecation agreement that
requires the pledgee or secured party to be bound by all of the terms and
conditions of this Article IX.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, no Member shall Transfer any Shares to any Person (regardless of the
manner in which such Member initially acquired such Shares) at any time if such
Transfer would constitute a violation of any federal or state securities or blue
sky laws or a breach of the conditions to any exemption from registration of
Shares under any such laws or a breach of any undertaking or agreement of such
Member entered into pursuant to such laws or in connection with obtaining an
exemption thereunder.

 

9.2           Permitted Transfers.  Subject to the conditions and restrictions
set forth in Section 9.3 hereof, a Member may at any time, without the consent
of the Board of Managers, Transfer all or any part of such Member’s Shares to
(a) any other Member, (b) any member of the transferor’s Family, (c) the
transferor’s executor, administrator, guardian, conservator, trustee, or
personal representative to whom such Shares are transferred at death or
involuntarily by operation of law, (d) if the transferor is a trust, the
beneficiaries to whom such Shares are transferred pursuant to the terms of the
governing instrument upon the termination of the trust, (e) if the transferor is
a corporation, general or limited partnership, or limited liability company, the
equity holders to whom such Shares are transferred upon the dissolution of such
entity, or (f) any Purchaser in accordance with Section 9.4 hereof (any such
Transfer being referred to in this Agreement as a “Permitted Transfer”).  For
purposes hereof, a Member’s “Family” shall include only such Member’s spouse,
natural or adoptive lineal ancestors or descendants, and trusts for the
exclusive benefit of any one or more of such Member and the individual members
of such Member’s Family.

 

9.3           Conditions to Permitted Transfers.  A Transfer shall not be
treated as a Permitted Transfer under Section 9.2 hereof unless and until the
following conditions are satisfied:

 

(a)           Except in the case of a Transfer of Shares at death or
involuntarily by operation of law, the transferor and transferee shall execute
and deliver to the Company such documents and instruments of conveyance as may
be necessary or appropriate in the opinion of counsel to the Company to effect
such Transfer and to confirm the agreement of the transferee to be bound by the
provisions of this Article IX.  In the case of a Transfer of Shares at death or
involuntarily by operation of law, the Transfer shall be confirmed by
presentation to the Company of legal evidence of such Transfer, in form and
substance satisfactory to counsel to the Company.  In all cases, the Company
shall be reimbursed by the transferor and/or transferee for all costs and
expenses that the Company reasonably incurs in connection with such Transfer.

 

(b)           Except in the case of a Transfer at death or involuntarily by
operation of law, unless otherwise approved by the Board of Managers, no
Transfer of Shares shall be made except upon terms that would not, in the
opinion of counsel chosen by and mutually acceptable

 

29

--------------------------------------------------------------------------------


 

to the Board of Managers and the transferor Member, result in the termination of
the Company within the meaning of Code Section 708 or cause the Company to cease
to be classified as a “partnership” for federal income tax purposes.

 

(c)           The transferor and transferee shall furnish the Company with the
transferee’s taxpayer identification number and sufficient information to
determine the transferee’s initial tax basis in the Shares transferred, and any
other information reasonably necessary to permit the Company to file all
required federal and state tax returns and other legally required information
statements or returns.  Without limiting the generality of the foregoing, the
Company shall not be required to make any distribution otherwise provided for in
this Agreement with respect to any transferred Shares until it has received such
information.

 

(d)           Except in the case of a Transfer of Shares at death or
involuntarily by operation of law, either (a) such Shares shall be registered
under the Securities Act of 1933, as amended, and any applicable state
securities laws, or (b) the transferor shall provide an opinion of counsel,
which opinion and counsel shall be satisfactory to the Company, to the effect
that such Transfer is exempt from all applicable registration requirements and
that such Transfer will not violate any applicable laws regulating the Transfer
of securities.

 

9.4.          Right of First Refusal. In addition to the other limitations and
restrictions set forth in this Article IX, no Member shall Transfer all or any
portion of such Member’s Shares (the “Offered Shares”) unless such Member (the
“Seller”) first offers to sell the Offered Shares pursuant to the terms of this
Section 9.4.

 

(a)           Limitation on Transfers. No Transfer may be made under this
Section 9.4 unless the Seller has received a bona fide written offer (the
“Purchase Offer”) from a Person (the “Purchaser”) to purchase the Offered Shares
for a purchase price (the “Offer Price”) denominated and payable in United
States dollars at closing or according to specified terms, with or without
interest, which offer shall be in a writing signed by the Purchaser and shall be
irrevocable for a period ending no sooner than the Business Day following the
end of the Offer Period, as hereinafter defined.

 

(b)           Offer Notice. Prior to making any Transfer that is subject to the
terms of this Section 9.4, the Seller shall give to the Board of Managers and
each other Member a written notice (the “Offer Notice”) that shall include a
copy of the Purchase Offer and an offer (the “Firm Offer”) to sell the Offered
Shares to the Company and to the other Members (the “Offerees”) for the Offer
Price, payable according to the same terms as (or more favorable terms than)
those contained in the Purchase Offer, provided, that the Firm Offer shall be
made without regard to the requirement of any earnest money or similar deposit
required of the Purchaser prior to closing, and without regard to any security
(other than the Offered Shares) to be provided by the Purchaser for any deferred
portion of the Offer Price.

 

(c)           Offer Period. The Firm Offer shall be irrevocable for a period
(the “Offer Period”) ending at 11:59 p.m., local time at the Company’s principal
place of business, on the ninetieth (90th) day following the day of the Offer
Notice.

 

30

--------------------------------------------------------------------------------


 

(d)           Acceptance of Firm Offer.

 

(i)            Acceptance by the Company.  At any time during the first
forty-five (45) days of the Offer Period, the Company may accept the Firm Offer
as to all or any portion of the Offered Shares, by giving written notice of such
acceptance to the Seller and each Offeree, which notice shall indicate the
number of the Offered Shares that the Company wishes to purchase.  (The Company
may, in the sole and absolute discretion of the Board of Managers, assign its
right of first refusal hereunder, in whole or in part, to any Person or Persons,
including, without limitation, any Manager or any Affiliate of the Company.  All
subsequent references in this Section 9.4 to the Company shall include each, if
any, such assignee.)  In the event that (A) the Company timely accepts the Firm
Offer with respect to all or any portion of the Offered Shares, and (B) one or
more Offerees accept the Firm Offer, pursuant to Section 9.4(d)(ii) below, with
respect to all (if any) of the Offered Shares that the Company does not elect to
purchase, then the Company shall purchase all of the Offered Shares that it
elects to purchase, in accordance with the terms of the Firm Offer, at a closing
held pursuant to Section 9.4(e).

 

(ii)           Acceptance by the Offerees.  If the Company does not timely
accept the Firm Offer with respect to all of the Offered Shares, then, at any
time during the last forty-five (45) days of the Offer Period, any Offeree may
accept the Firm Offer as to all or any portion of the Offered Shares that the
Company does not elect to purchase, by giving written notice of such acceptance
to the Seller, the Board of Managers and each other Offeree, which notice shall
indicate the maximum number of such Offered Shares that such Offeree is willing
to purchase. In the event that Offerees (“Accepting Offerees”), in the
aggregate, accept the Firm Offer with respect to all of the Offered Shares that
the Company does not elect to purchase, then the Firm Offer shall be deemed to
be accepted and each Accepting Offeree shall be deemed to have accepted the Firm
Offer as to that number of such Offered Shares that corresponds to the ratio of
the number of Offered Shares that such Accepting Offeree indicated a willingness
to purchase to the aggregate number of Offered Shares that all Accepting
Offerees indicated a willingness to purchase. If the Company and one or more of
the Offerees do not accept the Firm Offer as to all of the Offered Shares during
the Offer Period, the Firm Offer shall be deemed rejected in its entirety.

 

(e)           Closing of Purchase Pursuant to Firm Offer. In the event that the
Firm Offer is accepted (by any one or more of the Company and the Offerees), the
closing of the sale of the Offered Shares to any one or more of the Company and
the Accepting Offerees shall take place within thirty (30) days after the Firm
Offer is accepted or, if later, the date of closing set forth in the Purchase
Offer. The Seller and those Persons purchasing the Offered Shares pursuant to
their acceptance of the Firm Offer shall execute such documents and instruments
as may be necessary or appropriate to effect the sale of the Offered Shares
pursuant to the terms of the Firm Offer and this Article IX.

 

(f)            Sale Pursuant to Purchase Offer if Firm Offer Rejected. If the
Firm Offer is not accepted in the manner hereinabove provided, the Seller may
sell the Offered Shares to the Purchaser at any time within sixty (60) days
after the last day of the Offer Period, provided, that

 

31

--------------------------------------------------------------------------------


 

such sale shall be made on terms no more favorable to the Purchaser than the
terms contained in the Purchase Offer and, provided, further, that such sale
complies with other terms, conditions, and restrictions of this Agreement that
are not expressly made inapplicable to sales occurring under this Section 9.4.
In the event that the Offered Shares are not sold in strict accordance with the
terms of the preceding sentence, the Offered Shares shall again become and be
subject to all of the conditions and restrictions of this Section 9.4.

 

9.5           Prohibited Transfers.  Any purported Transfer of Shares that is
not a Permitted Transfer and to which the Board of Managers does not give its
consent shall be null and void and of no force or effect whatever; provided,
that, if the Company is required to recognize a Transfer that is not a Permitted
Transfer and that did not receive the consent of the Board of Managers, the
interest in the Company so transferred shall be strictly limited to the
transferor’s rights to allocations and distributions as provided by this
Agreement with respect to the transferred Shares, which allocations and
distributions may be applied (without limiting any other legal or equitable
rights of the Company) to satisfy any debts, obligations, or liabilities for
damages that the transferor or transferee of such Shares may have to the
Company.

 

In the case of a Transfer or attempted Transfer of Shares that is not a
Permitted Transfer and that does not receive the consent of the Board of
Managers, the parties engaging or attempting to engage in such Transfer shall be
liable to indemnify and hold harmless the Company and the Members from all
Expenses that any of such indemnified Persons may incur (including, without
limitation, incremental tax liability and attorneys’ fees and expenses) as a
result of such Transfer or attempted Transfer and efforts to enforce the
indemnity granted hereby.

 

9.6           Rights of Unadmitted Assignees.  A Person who acquires one or more
Shares in a Permitted Transfer or in any other Transfer to which the Board of
Managers consents, but who is not admitted as a substituted Member pursuant to
Section 9.7 hereof, shall be entitled only to allocations and distributions with
respect to such Shares in accordance with this Agreement, and shall have no
right to any information or accounting of the affairs of the Company, shall not
be entitled to inspect the books or records of the Company, and shall not have
any of the rights of a Member under the Act or this Agreement.

 

9.7           Admission of Transferees as Members.  Subject to the other
provisions of this Article IX, a transferee of Shares may be admitted to the
Company as a substituted Member only upon satisfaction of the conditions set
forth below in this Section 9.7:

 

(a)           The Board of Managers consents to such admission, which consent
may be given or withheld in the sole and absolute discretion of the Board of
Managers;

 

(b)           The Shares with respect to which the transferee is being admitted
were acquired by means of either a Permitted Transfer or a Transfer that was not
a Permitted Transfer but which received the consent of the Board of Managers;

 

(c)           The transferee becomes a party to this Agreement as a Member and
executes such documents and instruments as the Board of Managers may reasonably

 

32

--------------------------------------------------------------------------------


 

request as necessary or appropriate to confirm such transferee as a Member in
the Company and such transferee’s agreement to be bound by the terms and
conditions hereof;

 

(d)           The transferee pays or reimburses the Company for all reasonable
legal, filing, and publication costs that the Company incurs in connection with
the admission of the transferee as a Member with respect to the transferred
Shares; and

 

(e)           If the transferee is not an individual of legal majority, the
transferee provides the Company with evidence satisfactory to counsel for the
Company of the authority of the transferee to become a Member and to be bound by
the terms and conditions of this Agreement.

 

9.8           Distributions and Allocations in Respect of Transferred
Interests.  If any Shares are transferred during any Allocation Year in
compliance with the provisions of this Article IX, Profits, Losses, each item
thereof, and all other items attributable to such Shares for such Allocation
Year shall be divided and allocated between the transferor and the transferee by
taking into account their varying interests during such Allocation Year in
accordance with Code Section 706(d), using any conventions permitted by law and
selected by the Board of Managers.  All distributions on or before the date of
such Transfer shall be made to the transferor, and all distributions thereafter
shall be made to the transferee.  Solely for purposes of making such allocations
and distributions, the Company shall recognize such Transfer not later than the
end of the calendar month during which it is given notice of such Transfer;
provided, that, if the Company is given notice of a Transfer at least ten
(10) Business Days prior to the Transfer, the Company shall recognize such
Transfer as of the date of such Transfer; and, provided further, that, if the
Company does not receive a notice stating the date such Shares were transferred,
and such other information as the Board of Managers may reasonably require,
within thirty (30) days after the end of the Allocation Year during which the
Transfer occurred, then all of such items shall be allocated, and all
distributions shall be made, to the Person who, according to the books and
records of the Company, was the owner of such transferred Shares on the last day
of the Allocation Year during which the Transfer occurred.  Neither the Company
nor any Manager shall incur any liability for making allocations and
distributions in accordance with the provisions of this Section 9.8, whether or
not the Company has knowledge of any Transfer of ownership of any Shares.

 

ARTICLE X

RETIREMENT

 

10.1         Retirement.  A Person shall cease to be a Member upon the
occurrence of any of the following events:

 

(a)           The Transfer of all of such Person’s Shares in the Company by
means of a Permitted Transfer or by means of a Transfer that is not a Permitted
Transfer but that receives the consent of the Board of Managers;

 

(b)           The Bankruptcy of such Person;

 

33

--------------------------------------------------------------------------------


 

(c)           If such Person is an individual, the death of such Person or the
entry of an order by a court of competent jurisdiction adjudicating such Person
incompetent to manage his person or estate;

 

(d)           If such Person is a trust, the termination of the trust (but not
the substitution of a new trustee);

 

(e)           If such Person is itself a limited liability company, partnership,
or similar entity, the dissolution and commencement of winding up of such
limited liability company, partnership, or similar entity;

 

(f)            If such Person is a corporation, the filing of a certificate of
its dissolution or the equivalent under relevant state law or the administrative
or judicial dissolution of such corporation and the lapse of 90 days after
notice to the corporation of such dissolution without reinstatement;

 

(g)           If such Person is an estate, the distribution by the fiduciary of
such estate’s entire Interest in the Company; or

 

(h)           Such Person’s resignation in violation of this Agreement.

 

10.2         Status Upon Retirement.  In the event a Person ceases to be a
Member, pursuant to Section 10.1 hereof, without having transferred all of such
Person’s Shares in the Company, then such Person shall be treated as an
unadmitted transferee of Shares with only those rights set forth in Section 9.6
of this Agreement.  No Person who ceases to be a Member shall be entitled to
receive from the Company, solely by reason of such Person’s Retirement, the fair
value of such Person’s Shares in the Company (or any portion thereof) as of the
date of such Person’s Retirement.

 

10.3         Withdrawal.  No Member shall have the power to withdraw from the
Company by voluntary act.  Any attempted voluntary withdrawal by a Member shall
be null and void and of no force or effect whatever.

 

ARTICLE XI


DISSOLUTION AND WINDING UP


 

11.1         Dissolution Events.

 

(a)           Dissolution.  The Company shall dissolve and commence winding up
and liquidating upon the first to occur of any of the following (“Dissolution
Events”):

 

(i)            December 31, 2109;

 

(ii)           The dissolution, winding up, and liquidation of the Company is
approved by the Consent of the Members;

 

34

--------------------------------------------------------------------------------


 

(iii)          The sale or other disposition of all or substantially all of the
Property;

 

(iv)          The occurrence of any other event that makes carrying on the
business and affairs of the Company unlawful, impossible, or impractical;

 

(v)           Ninety (90) days after the date on which the Company no longer has
at least one Member, unless at least one new Member is admitted to the Company
within such ninety-day period; or

 

(vi)          The entry of a decree of judicial dissolution under Section 44 of
the Act.

 

The Members hereby agree that, notwithstanding any provision of the Act, the
Company shall not dissolve prior to the occurrence of a Dissolution Event. 
Without limiting the generality of the preceding sentence, the Company shall not
dissolve upon the Retirement of any Member if there is then at least one other
Member.

 

(b)           Reconstitution.  If it is determined, by a court of competent
jurisdiction, that the Company has dissolved prior to the occurrence of a
Dissolution Event, then, within ninety (90) days after the effective date of
such determination (the “Reconstitution Period”), all of the Members may elect
to reconstitute the Company and continue its business on the same terms and
conditions set forth in this Agreement by forming a new limited liability
company on terms identical to those set forth in this Agreement. Unless such an
election is made within the Reconstitution Period, the Company shall liquidate
and wind up its affairs in accordance with Section 11.2 hereof. If such an
election is made within the Reconstitution Period, then:

 

(i)            The reconstituted limited liability company shall continue until
the occurrence of a Dissolution Event as provided in Section 11.1(a);

 

(ii)           Unless otherwise agreed to by the Consent of the Members, the
Certificate and this Agreement shall automatically constitute the Certificate
and operating agreement of such new limited liability company. All of the assets
and liabilities of the dissolved Company shall be deemed to have been
automatically assigned, assumed, conveyed, and transferred to the new company.
No bond, collateral, assumption, or release of any Member’s or the Company’s
liabilities shall be required; provided, that the right of the Members to select
successor managers and to reconstitute and continue the Company’s business and
affairs shall not exist and may not be exercised unless the Company has received
an opinion of counsel that the exercise of the right would not result in the
loss of limited liability of any Member and neither the Company nor the
reconstituted limited liability company would cease to be treated as a
partnership for federal income tax purposes upon the exercise of such right to
continue.

 

11.2         Winding Up.  Upon the occurrence of (i) a Dissolution Event, or
(ii) the determination by a court of competent jurisdiction that the Company has
dissolved prior to the occurrence of a Dissolution Event (unless the Company is
reconstituted pursuant to Section 11.1(b) hereof), the Company shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Members,

 

35

--------------------------------------------------------------------------------


 

and neither any Manager nor any Member shall take any action that is
inconsistent with, or not necessary to or appropriate for, the winding up of the
Company’s business and affairs, provided, that all covenants contained in this
Agreement and obligations provided for in this Agreement shall continue to be
fully binding upon the Managers and the Members until such time as the Property
has been distributed pursuant to this Section 11.2 and the Certificate has been
canceled pursuant to the Act. The Board of Managers shall be responsible for
overseeing the winding up and dissolution of the Company, which winding up and
dissolution shall be completed within ninety (90) days of the occurrence of the
Dissolution Event or within ninety (90) days after the last day on which the
Company may be reconstituted pursuant to Section 11.1(b) hereof, as the case may
be. The Board of Managers shall take full account of the Company’s liabilities
and Property and shall cause the Property, or the proceeds from the sale
thereof, to the extent sufficient therefor, to be applied and distributed, to
the maximum extent permitted by law, in the following order:

 

(a)           First, to creditors (including any Member or Manager who is a
creditor, to the extent otherwise permitted by law) in satisfaction of all of
the Company’s Debts and other liabilities (whether by payment or the making of
reasonable provision for payment thereof); and

 

(b)           The balance, if any, to the Members in proportion to the number of
Shares held by each Member; provided, however, that, if a Member’s Capital
Account shall be less than the amount that such Member would receive pursuant to
Section 4.1 hereof, then such Member shall not receive an amount in excess of
such Member’s Capital Account.

 

If any Member has a deficit balance in such Member’s Capital Account (after
giving effect to all contributions, distributions, and allocations for all
Allocation Years, including the Allocation Year during which such liquidation
occurs), such Member shall have no obligation to make any contribution to the
capital of the Company with respect to such deficit, and such deficit shall not
be considered a debt owed to the Company or to any other Person for any purpose
whatsoever.

 

In the discretion of the Board of Managers, a pro rata portion of the
distributions that would otherwise be made to the Members pursuant to this
Article XI may be:

 

(i)            Distributed to a trust established for the benefit of the Members
for the purposes of liquidating Company assets, collecting amounts owed to the
Company, and paying any contingent or unforeseen liabilities or obligations of
the Company. The assets of any such trust shall be distributed to the Members
from time to time, in the reasonable discretion of the Board of Managers, in the
same proportions as the amount distributed to such trust by the Company would
otherwise have been distributed to the Members pursuant to this Section 11.2; or

 

(ii)           Withheld to provide a reasonable reserve for Company liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment

 

36

--------------------------------------------------------------------------------


 

obligations owed to the Company, provided, that such withheld amounts shall be
distributed to the Members as soon as practicable.

 

No Member or Manager shall receive any compensation for any services performed
pursuant to this Article XI.

 

11.3         Compliance With Certain Requirements of Regulations.   In the event
the Company is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Dissolution Event has occurred, the Property
shall not be liquidated, the Company’s Debts and other liabilities shall not be
paid or discharged, and the Company’s affairs shall not be wound up. Instead,
solely for federal income tax purposes, the Company shall be deemed to have
contributed all of the Property and liabilities to a new limited liability
company in exchange for an interest in such new limited liability company and,
immediately thereafter, the Company shall be deemed to liquidate by distributing
interests in the new limited liability company to the Members.

 

11.4         Rights of Members.  Except as otherwise provided in this Agreement,
each Member shall look solely to the Property of the Company for the return of
such Member’s Capital Contributions and shall have no right or power to demand
or receive Property, other than cash, from the Company. If the assets of the
Company remaining after payment or discharge of the Debts or other liabilities
of the Company are insufficient to return a Member’s Capital Contributions, such
Member shall have no recourse against the Company, the Manager, or any other
Member.

 

11.5.        Termination.  Upon completion of the distribution of the Company’s
Property as provided in this Article XI, the Company shall be terminated, and
the Board of Managers shall cause the filing of the Certificate of Cancellation
pursuant to the Act and shall take all such other actions as may be necessary to
terminate the Company.

 

11.6         Allocations During Period of Dissolution. During the period
commencing on the first day of the Fiscal Year during which a Dissolution Event
occurs and ending on the date on which all of the assets of the Company have
been distributed to the Members pursuant to Section 11.2 hereof, the Members
shall continue to share Profits, Losses, gain, loss and other items of Company
income, gain, loss, or deduction in the manner provided in Article III hereof.

 

11.7         Character of Liquidating Distributions. All payments made in
liquidation of the interest of a Member in the Company shall be made in exchange
for the interest of such Member in Property pursuant to Code Section 736(b)(1),
including the interest of such Member in Company goodwill.

 

11.8.        Form of Liquidating Distributions. For purposes of making
distributions required by Section 11.2 hereof, the Board of Managers may
determine whether to distribute all or any portion of the Property in-kind or to
sell all or any portion of the Property and distribute the proceeds therefrom.

 

37

--------------------------------------------------------------------------------


 

ARTICLE XII

POWER OF ATTORNEY

 

12.1         Managers as Attorney-In-Fact.  Each Member hereby makes,
constitutes, and appoints each Manager, severally, with full power of
substitution and resubstitution, such Member’s true and lawful attorney-in-fact
for him and in his name, place, and stead and for his use and benefit, to sign,
execute, certify, acknowledge, swear to, file, and record —

 

(a)           All certificates and other instruments (including counterparts of
this Agreement) that the Board of Managers may deem necessary or appropriate to
be filed by the Company under the laws of the Commonwealth of Massachusetts or
any other state or jurisdiction in which the Company is doing, or intends to do,
business;

 

(b)           Any and all amendments or changes to this Agreement and the
instruments described in paragraph (a), as now or hereafter amended, that the
Board of Managers may deem necessary or appropriate to effect a change or
modification of the Company in accordance with the terms of this Agreement,
including, without limitation, amendments or changes to reflect (i) the exercise
by the Board of Managers or Manager of any power granted to the Board of
Managers under this Agreement, (ii) any amendments adopted by the Members in
accordance with the terms of this Agreement, (iii) the admission of any
substituted Member, and (iv) the disposition by any Member of any or all of his
Shares;

 

(c)           A Certificates of Cancellation and other certificates and
instruments that the Board of Managers may deem necessary or appropriate to
effect the dissolution and termination of the Company pursuant to the terms of
this Agreement; and

 

(d)           Any other instrument that is now or may hereafter be required by
law to be filed on behalf of the Company or is deemed necessary or appropriate
by the Board of Managers to carry out fully the provisions of this Agreement in
accordance with its terms.

 

Each Member authorizes each such attorney-in-fact to take any further action
that such attorney-in-fact shall consider necessary or advisable in connection
with any of the foregoing, hereby giving each such attorney-in-fact full power
and authority to do and perform each and every act or thing whatsoever requisite
or advisable to be done in connection with the foregoing as fully as such Member
might or could do personally, and hereby ratifying and confirming all that any
such attorney-in-fact shall lawfully do or cause to be done by virtue thereof or
hereof.

 

12.2         Nature as Special Power.  The power of attorney granted pursuant to
this Article XII:

 

(a)           Is a special power of attorney coupled with an interest and is
irrevocable;

 

38

--------------------------------------------------------------------------------


 

(b)           May be exercised by any such attorney-in-fact by listing the
Members executing any agreement, certificate, instrument, or other document with
the single signature of any such attorney-in-fact acting as attorney-in-fact for
such Members; and

 

(c)           Shall survive the death, disability, legal incapacity, Bankruptcy,
insolvency, dissolution, or cessation of existence of a Member and shall survive
the delivery of an assignment by a Member of the whole or a portion of his
Shares, except that, where the assignment is of all of such Member’s Shares and
the assignee, with the consent of the Board of Managers, is admitted as a
substituted Member, the power of attorney shall survive the delivery of such
assignment for the sole purpose of enabling any such attorney-in-fact to effect
such substitution.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1         Notices.  Any notice, payment, demand, or communication required or
permitted to be given by any provision of this Agreement shall be in writing and
shall be deemed to have been delivered, given, and received for all purposes
(i) if delivered personally to the Person or to an officer of the Person to whom
the same is directed, or (ii) when the same is actually received, if sent either
by registered or certified mail, postage and charges prepaid, or by facsimile,
if such facsimile is followed by a hard copy of the facsimile communication sent
promptly thereafter by registered or certified mail, postage and charges
prepaid, addressed as follows, or to such other address as such Person may from
time to time specify by notice to the Members:

 

(a)           If to the Company or to the Board of Managers, to the Company’s
address set forth in Section 1.4 hereof;

 

(b)           If to a Member, to the address set forth on Exhibit A hereto.

 

Any such notice shall be deemed to be delivered, given, and received for all
purposes as of the date so delivered by overnight courier.

 

13.2         Binding Effect.  Except as otherwise provided in this Agreement,
every covenant, term, and provision of this Agreement shall be binding upon and
inure to the benefit of the Members and their respective heirs, legatees, legal
representatives, successors, transferees, and assigns.

 

13.3         Headings.  Section and other headings contained in this Agreement
are for reference purposes only and are not intended to describe, interpret,
define, or limit the scope, extent, or intent of this Agreement or any provision
hereof.

 

13.4         Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.

 

39

--------------------------------------------------------------------------------


 

13.5         Further Action.  Each Member, upon the request of the Board of
Managers, agrees to perform all further acts and execute, acknowledge, and
deliver any documents that may be reasonably necessary, appropriate, or
desirable to carry out the provisions of this Agreement.

 

13.6         Variation of Pronouns.  All pronouns and any variations thereof
shall be deemed to refer to masculine, feminine, or neuter, singular or plural,
as the identity of the Person or Persons may require.

 

13.7         Governing Law.  The laws of the Commonwealth of Massachusetts shall
govern the validity of this Agreement, the construction of its terms, and the
interpretation of the rights and duties of the Members.

 

13.8         Specific Performance. Each Member agrees with the other Members
that the other Members would be irreparably damaged if any of the provisions of
this Agreement were not performed in accordance with their specific terms and
that monetary damages would not provide an adequate remedy in such event.
Accordingly, it is agreed that, in addition to any other remedy to which the
nonbreaching Members may be entitled, at law or in equity, the nonbreaching
Members shall be entitled to injunctive relief to prevent breaches of the
provisions of this Agreement and specifically to enforce the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having subject matter jurisdiction thereof.

 

13.9         Legends. If any Shares in the Company are represented by
certificates or instruments, such certificates or instruments shall contain any
legends required by law and reasonably required by the Board of Managers.

 

13.10       Counterpart Execution.  This Agreement may be executed in any number
of counterparts with the same effect as if all of the Members had signed the
same document.  All counterparts shall be construed together and shall
constitute one agreement.

 

IN WITNESS WHEREOF, the parties have entered into this Limited Liability Company
Operating Agreement as of the Effective Date.

 

 

MEMBERS:

 

 

 

 

 

Harold Brown

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

40

--------------------------------------------------------------------------------


 

 

NERA 1994 Irrevocable Trust

 

 

 

 

 

By:

 

 

 

Sally E. Michael, Trustee

 

 

 

By:

 

 

 

Robert Somma, Trustee

 

 

 

 

 

Harold Brown 1996 Irrevocable Trust

 

 

 

 

 

By:

 

 

 

Sally E. Michael, Trustee

 

 

 

By:

 

 

 

Robert Somma, Trustee

 

 

 

 

 

Harold Brown 1997 Irrevocable Trust

 

 

 

 

 

By:

 

 

 

Sally E. Michael, Trustee

 

 

 

By:

 

 

 

Robert Somma, Trustee

 

 

 

 

 

Maurec, Inc.

 

 

 

 

 

By:

 

 

 

Harold Brown, President

 

 

 

 

 

MANAGER:

 

 

 

 

 

Harold Brown

 

41

--------------------------------------------------------------------------------


 

Exhibit A

To

Limited Liability Company Operating Agreement

Of

HBC Holdings, LLC

 

(As of April 13, 2009)

 

Name and Address

 

Capital Contributions

 

Number of
Shares

Robert Somma and Sally E. Michael, as Trustees of the Harold Brown 1997
Irrevocable Trust
c/o The Hamilton Company, Inc.
39 Brighton Avenue
Boston, MA 02134

 

 

 

35.7189

 

 

 

 

 

Harold Brown
c/o The Hamilton Company, Inc.
39 Brighton Avenue
Boston, MA 02134

 

 

 

28.1289

 

 

 

 

 

Robert Somma and Sally E. Michael, as Trustees of the Harold Brown 1996
Irrevocable Trust
c/o The Hamilton Company, Inc.
39 Brighton Avenue
Boston, MA 02134

 

 

 

22.5146

 

 

 

 

 

Robert Somma and Sally E. Michael, as Trustees of the NERA 1994 Irrevocable
Trust
c/o The Hamilton Company, Inc. 39 Brighton Avenue Boston, MA 02134

 

 

 

10.0147

 

 

 

 

 

Robert Somma and Sally E. Michael, as Trustees of the Pruitt Oliver 1994
Irrevocable Trust

 

 

 

0.9799

 

 

 

 

 

Maurec, Inc.
c/o The Hamilton Company, Inc.
39 Brighton Avenue
Boston, MA 02134

 

 

 

2.6430

 

42

--------------------------------------------------------------------------------